The opinion of the court was delivered by
DeBlanc, J.
Bridget died in 1858, leaving several children, who-all — except one — are now of age. On the 16th of April 1859, James Coyle, the father and tutor of those children, rendered an account of' his tutorship, in and by which he acknowledged to be indebted to them in the sum of $12,802 62.
In order to discharge his property from the legal mortgage arising from the tutorship, he gave a special one, and — on the 19th of October 1878 — nearly twenty years after the rendition of his account — he was sued by his wards and confessed, in their favor, a judgment which— without his absolutely useless confession' — is fully sustained by the evidence introduced on the trial.
Miss Mulligan, a creditor of Coyle, has appealed from, and urges, the reversal of that judgment, on the grounds :
1st. That one of the plaintiffs in the suit brought against Coyle, is a minor, who is still under his tutorship, and by whom he could not legally have been sued. ••
2d. That he is entitled to, and does not appear to have renounced^ the usufruct of his children’s share in the community heretofore existing between him and his deceased wife, and that they cannot — now— recover the share subject to that usufruct.
These grounds are urged — not in 'the motion filed to obtain the-; appeal, but in her counsel’s brief. •
The appellant does not conte'st the children’s claim, but — in his-: argument — complains, in substance, that the object of Coyle’s confession was to facilitate and hasten the obtaining of the judgment appealed from, in order to have it recorded before that which she herself was-then seeking to obtain against him.
This court held that, “ where the object of a suit is to annul a judgment and the assignment of property under it, as being in fraud of creditors, it is to be regarded as a revocatory action, by which they can avoid-every act of their debtor, so far as it is injurious to them.”
11 L. 419.
“ That action can only be exercised when the debtor has not prop*81erty sufficient to pay the debt of the complaining creditor, or of all his ■creditors, when there has been a cession.”
O. 0.1971 (1966), 1984 (1979).
Admitting — as it is not denied — that, under the averments of her motion for an appeal, Miss Mulligan was entitled to that which she obtained, and that she can- — as a creditor — successfully urge irregularities which, if they do exist, are personal to, and were waived by Ooyle, how can she justly expect the reversal of a judgment which she herself •acknowledges to be correct, when she merely charges — in the only pleading filed in her name — “ that it tends to defeat the collection of her claim,” and does not charge that the confession — of which alone she complains — was made in fraud of her rights, or to secure for the children an undue and illicit preference, nor that Coyle has not sufficient property to satisfy her own and the plaintiffs’ demand ?
As to Coyle’s usufruct of that portion of the common property inherited by the legal representatives of his wife, it matters not — so far as Miss Mulligan is concerned — whether he could or did renounce it, for the Code expressly provides “ that such a right cannot be made liable to the payment of debts.”
C. 0. 1992 (1987).
"Whether considered separately or collectively, the facts alleged and relied upon by Miss Mulligan do not sustain her application, or authorize the reversal of the judgment appealed from, which is affirmed -at her costs.
Rehearing refused.